BELCHER, Commissioner.
Appellant waived his right of trial by jury, entered a plea of guilty before the court to the offense of burglary of a private residence at night, and the court assessed the punishment at 7 years.
• The record contains no informal or formal bills of exception. No brief has been filed in appellant’s behalf.
The indictment alleged the burglary of Edna Hitt’s private residence at night, with intent to steal.
Sufficient evidence was introduced to show that Edna Hitt’s private residence was unlawfully broken into on the night of May 17, 1963, entry into the house being made by pulling the screen off of a window and crawling through such window and a television set was removed therefrom. ,
Witness Edna Hitt testified that the entry of her private residence and the taking of the television set were without her consent.
Appellant’s voluntary written statement was introduced in evidence and it corroborates the other evidence of the state showing the commission of the offense as charged.
The appellant’s statement reads, in part: “At around 8 or 9 PM last Friday night, which would be the 17th of May, 1963, I (appellant) went into the house at 514 Overhill Drive in Arlington * * *. I got in by pulling the screen off the front window and then crawled through the open window. * * * I took a Firestone television set which was in' the front room of the house. * * * I took the set over to a friends house * *
The appellant did not testify or offer any evidence in his behalf.
Finding the evidence sufficient to support the conviction, and no error appearing, the judgment is affirmed.
Opinion approved by the Court.